Opinion by
Mollison, J.
From the testimony it appeared that the wire was sold and invoiced at prices of $4.60 and $4.65 per hundred pounds. On Friday, September 29, 1950, it was delivered by the seller to a cartage company in Canada for delivery to the importer in the United States, but the cartage company held the merchandise on its trucks, and same did not leave Canada until Monday, October 2. Effective Sunday, October 1, the seller increased its prices to $5.20 and $5.25 per hundredweight, but since the entrant, a customs broker, and its principal were not apprised of the advance at the time, entry was made at the invoiced value. When subsequent shipments were received at the advanced prices, the error was discovered. It appeared that at that time it would have been possible to amend the entries, but upon consultation between the customs broker and a customs examiner, it was erroneously believed that amendment was not necessary because the advance in value would not alter the duty applicable to the wire, which was subject to duty on a specific duty basis. On the record presented it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.